DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 04/09/2021 has been entered and made of record. 
Rejections under 35 USC 112(a) and 112(b) are added in view of amendments. See below.

Response to Arguments
Applicant's arguments filed on 04/09/2021 have been fully considered but they are not persuasive.
Examiner finds that the existing cited references read on the claim limitations. See detailed analysis below. 
Applicant remarks that Mehta does not meet the newly amended claim language of predicting the nodule malignancy by using the second branch and without using the first branch. Examiner disagrees and notes that Mehta teaches a system for encoding a 
It would have been obvious to one of ordinary skill in the art to have combined Wu’s deep learning-based malignancy classification and segmentation with Mehta’s deep learning-based malignancy classification which teaches fully separate branches. As noted below, Wu teaches two distinct branches within its CNN architecture, one for producing the malignancy characterization and one for segmentation. The malignancy classification does involve using the output of the segmentation branch. Mehta teaches an alternative CNN architecture for accomplishing the malignancy classification and segmentation but with fully separate branches for each. The combination constitutes the repeatable and predictable result of simply applying Mehta’s teaching here. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Applicant argues that Wu does not teach reconstruction/reproduction of the training patches by its image-to-image CNN network, because the segmentation result produced by Wu is not the exact same image as the input image patch.
Examiner disagrees and notes that the purpose of a deep image-to-image network is to encode an image patch (in this case into convolution CNN layers) and decode the layers into an image reconstruction to produce a useful result. This reconstruction/reproduction is not an identical image of the input, but rather a processed reconstruction of the input patch. The segmentation from the decoded CNN layers in Wu is a good example of such an image reconstruction. Liao and Mehta also teach such reconstructions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reproduce the training patches by a first branch” rather than the previously recited “reconstruct.” Examiner finds that the original disclosure does not contain any support for “reproducing” the original training images using the image-to-image network. The original disclosure only contains support for the term “reconstruct” which is a separate term of the art that does not require or suggest re-creating the exact same image as a previous image, or any kind of reproduction. 
Examiner notes that the purpose of a deep image-to-image network is to encode an image patch (in this case into convolutional CNN layers) and decode the layers into an image reconstruction to produce a useful result. This reconstruction is not an identical image of the input, but rather a processed reconstruction of the input patch. There is nothing in the disclosure to suggest reproducing a replica of the original image.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent without using the first branch of layers of the decoder to reproduce the patch”. It is not clear whether Applicant intends to claim, “without using the first branch of layers of the decoder which reproduce the patch,” or alternatively, that “the first branch of layers of the decoder to reproduce the patch” are not being used at all, i.e., that they are somehow deactivated.
Examiner suggests Applicant amend as follows: “without using the first branch of layers of the decoder which [[to]] reproduce the patch.” For the purposes of prosecution Examiner has interpreted the language in this way.


Positive Statement Regarding 35 USC 101
The claims are directed towards nodule malignancy classification via a trained deep image-to-image network. Such action does not describe a concept similar to those found by the courts to be abstract, such as an idea itself (standing alone), a mathematical relationship, or a merely routine computer implementation of an abstract idea. In contrast, the invention claimed here is directed towards a deep image-to-image network, a concept inextricably tied to computer technology, and overcomes a problem specifically arising in the realm of computer-based image characterization via deep learning neural networks. Accordingly, the claim is found to be eligible under 35 U.S.C. 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Claims 10-14 are treated in accordance with 35 U.S.C. 112(f).
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (“Joint Learning For Pulmonary Nodule Segmentation, Attributes And Malignancy Prediction”) in view of Liao (“Evaluate the Malignancy of Pulmonary Nodules Using the 3D Deep Leaky Noisy-or Network”) and Mehta (“Y-Net: Joint Segmentation and Classification for Diagnosis of Breast Biopsy Images”).
Regarding claim 1, Wu discloses a method for determining a malignancy of a nodule comprising: (Wu teaches using a deep convolutional neural network to perform lung nodule malignancy prediction, attribute selection and segmentation, see abstract)
receiving a medical image of a nodule of a patient; (See pg. 2, Fig. 1 which teaches inputting patches of lung scans containing nodules.)

predicting a malignancy of the nodule in the patch using a trained deep image-to-image network, comprising an encoder and a decoder (Pg. 2, Fig. 1 results in a malignancy score prediction using the deep network CNN architecture. In addition to malignancy prediction Wu teaches providing “rich semantic information (i.e. high-level attributes) as well as the nodule segmentation,” see pg. 1, right column, ¶ 3. The segmentation is an image output based on the CNN and the system is an image-to-image network that reconstructs the training images with the segmentation mask. The segmentation result is shown at Fig. 1. and discussed in detail at pg. 3, left column, ¶ 2-3. Pg. 3, left column, last paragraph describes the training. The process of malignancy prediction constitutes encoding image patches into CNN convolutional layers which are then decoded to produce feature maps of high level attributes and ultimately malignancy scores.)
wherein the trained deep image-to-image network is trained to, based on low level representations of training patches determined by the encoder, 1) reproduce training patches by a first branch of layers of the decoder and 2) predict a malignancy of nodules in the training patches by a second branch of layers of the decoder (Pg. 2, Fig. 1, the patch is input into the CNN encoder and multiple convolution layers are generated as low level representations, high-level attributes are eventually decoded and malignancy scores are predicted therefrom. pg. 2, Fig. 1 teaches its CNN framework in which the CNN is split into two branches. On the right branch segmentation is 
In the field of lung nodule classification via deep learning Liao teaches defining a patch surrounding the nodule in the medical image; and (Pg. 6, right column, ¶ 4 and 6 teach that the systems narrows down the input image patches to define patches surrounding the nodules.)
It would have been obvious to one of ordinary skill in the art to have combined Wu’s deep learning-based malignancy classification and segmentation with Liao’s deep learning-based malignancy classification which teaches defining patches. As noted above, Wu uses image patches of lung nodules to predict malignancy and perform segmentation. The patches are inputs to the algorithm. Liao teaches defining the patches, as described above. The combination constitutes the repeatable and predictable result of simply applying Liao’s teaching for defining patches. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of CNN-based image-to-image malignancy classification Mehta teaches separate branches for 1) reconstructing training patches by a first branch of layers of the decoder and 2) predicting a malignancy of nodules in the training patches by a second branch of layers of the decoder, and wherein the second branch of layers of the decoder is used to perform the predicting of the malignancy of the nodule in the 
It would have been obvious to one of ordinary skill in the art to have combined Wu’s deep learning-based malignancy classification and segmentation with Mehta’s deep learning-based malignancy classification which teaches fully separate branches. As noted above, Wu teaches two distinct branches within its CNN architecture, one for producing the malignancy characterization and one for segmentation. The malignancy classification does involve using the output of the segmentation branch. Mehta teaches an alternative CNN architecture for accomplishing the malignancy classification and segmentation but with fully separate branches for each. The combination constitutes the repeatable and predictable result of simply applying Mehta’s teaching here. This is not considered a non-obvious improvement over the prior art. Using known engineering 
Regarding claim 4, the above combination discloses the method of claim 1, wherein predicting a malignancy of the nodule in the patch using a trained deep image-to-image network comprises: determining a score indicating the malignancy of the nodule. (See rejection of claim 1. Also, the malignancy probability score is given at Liao pg. 7, right column, equation (4).)
Regarding claim 5, the above combination discloses the method of claim 1, wherein predicting a malignancy of the nodule in the patch using a trained deep image-to-image network comprises: classifying the nodule as malignant or not malignant. (Liao, pg. 9, right column, last paragraph.)
Regarding claim 8, the above combination discloses the method of claim 1, wherein predicting a malignancy of the nodule in the patch using a trained deep image-to-image network comprises: 
inputting the patch into the encoder for converting the patch to a low level representation; (As above, Wu pg. 2, Fig. 1, the patch is input into the CNN encoder and multiple convolution layers are generated as low level representations.)
predicting the malignancy of the nodule in the patch from the low level representation by the decoder. (As above, Wu pg. 2, Fig. 1, the patch is input into the CNN encoder and multiple convolution layers are generated as low level representations, high-level attributes are eventually decoded and malignancy scores are predicted therefrom.)
claim 9, the above combination discloses the method of claim 1, wherein the trained deep image-to-image network comprises a trained deep reasoner network. (Liao and Wu teach trained deep learning networks which perform classification and characterization reasoning of medical images.)

Claims 6, 7, 10, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (“Joint Learning For Pulmonary Nodule Segmentation, Attributes And Malignancy Prediction”) and Liao (“Evaluate the Malignancy of Pulmonary Nodules Using the 3D Deep Leaky Noisy-or Network”), Mehta (“Y-Net: Joint Segmentation and Classification for Diagnosis of Breast Biopsy Images”) in view of Zhou (US PGPub 2017/0200067)
Regarding claim 6, the above combination discloses the method of claim 1, but not the remaining limitations. 
In the field of deep learning classification Zhou teaches receiving a second medical image of the nodule of the patient based on the predicted malignancy of the nodule; (Zhou ¶ 0047 teaches a multi-scale classification in which a classification is made at a low resolution, and another medical image of the area is received based on the successful classification. That malignancy of the nodule is predicted is taught in the combination with Liao.)
defining a second patch surrounding the nodule in the second medical image; and (¶ 0047, “The ROI is then cropped from the higher resolution image and used as the input image to the next trained DI2IN in the classifier.”)

It would have been obvious to one of ordinary skill in the art to have combined the above combination’s deep learning-based malignancy classification with Zhou’s deep learning-based malignancy classification (that explicitly teaches using a framework for defining repeated image patches). Zhou ¶ 0022 teaches its image-to-image framework, which is generally useful for medical image analysis, can specifically be used for malignancy characterization. ¶ 0048 explains the computational efficiency benefit of integrating this image-to-image framework into a deep learning system. The combination constitutes the repeatable and predictable result of simply applying the framework to the above combination’s lung nodule classification, which is also a deep learning system. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 7, the above combination discloses the method of claim 6, wherein receiving a second medical image of the nodule of the patient based on the predicted malignancy of the nodule comprises: receiving the second medical image of the nodule of the patient based on the predicted malignancy of the nodule with respect to one or more thresholds, the predicted malignancy of the nodule comprising a score indicating a malignancy of the nodule. (Liao, pg. 9, second paragraph from bottom teaches setting a threshold to classify the nodule as cancerous/benign based on the 
Claims 10, 13 and 14 are the apparatus claims corresponding to method claims 1, 4 and 5. Zhou teaches an apparatus, abstract. Limitations are rejected similarly, see above for detailed analysis.
Claims 15 and 17-20 are the computer readable medium claims corresponding to method claims 1 and 6-9. Zhou teaches a computer readable medium, claim 22. Limitations are rejected similarly, see above for detailed analysis.

Claims 2, 3, 11, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Wu (“Joint Learning For Pulmonary Nodule Segmentation, Attributes And Malignancy Prediction”), Liao (“Evaluate the Malignancy of Pulmonary Nodules Using the 3D Deep Leaky Noisy-or Network”), Mehta (“Y-Net: Joint Segmentation and Classification for Diagnosis of Breast Biopsy Images”) in view of Metzger (US PGPub 2016/0292855).
Regarding claim 2, the above combination discloses the method of claim 1, further comprising: 
training the trained deep image-to-image network using the training images depicting nodules in the training images (Liao, pg. 3, right column, ¶ 2 teaches using a dataset labeled by radiologists.)
In the field of medical imaging classification Metzger teaches that said training uses the results of a histopathological examination. (Metzger teaches training machine 
It would have been obvious to one of ordinary skill in the art to have combined Liao’s learning-based malignancy classification with Metzger’s learning-based malignancy classification (that uses histopathology as training data). Liao teaches training it’s malignancy models using expert labeled imaging as ground truth. Metzger teaches training it’s malignancy models using expert labeled histopathology as ground truth. The combination constitutes the repeatable and predictable result of simply training the imaging models based on microscopic examination of tissue (histopathology), a well-known and widely-used technique in the medical field. This is not considered a non-obvious improvement over the prior art, especially in view of the relevant disclosure here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 3, the above combination discloses the method of claim 2, wherein training the trained deep image-to-image network using the training images and results of a histopathological examination of the nodules in the training images further comprises:
training the trained deep image-to-image network using additional training images and results of a radiologist examination of nodules in the additional training images. (Liao, pg. 3, right column, ¶ 2 teaches using for training both the LUNA dataset and the DSB dataset, additional training images, both the results of radiologist examination.)

Claim 16 is the computer readable medium corresponding to method claim 2. Metzger teaches a computer readable medium, ¶ 0005. Limitations are rejected similarly, see above for detailed analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661